Order, Supreme Court, Bronx County (Anne Targum, J.), entered on or about March 23, 2001, which, in an action for personal injuries arising out of a car accident involving a car owned by the corporate defen*142dant and rented by the individual defendant, denied plaintiffs’ motion to strike defendants’ answer because of the individual defendant’s failure to appear for deposition, unanimously affirmed, without costs.
The motion was properly denied with a direction precluding the individual defendant from testifying at trial unless she appears for deposition at least 60 days prior to trial, in view of the individual defendant’s apparent change of address and defense counsel’s ongoing good faith efforts to locate her (see, Heyward v Benyarko, 82 AD2d 751). Concur — Sullivan, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.